Brosman, Judge
(concurring):
This case serves admirably, I believe, to point up the desirability of an offense of wrongful taking cognizable under the Code — as I suggested in my concurring opinion in the Norris case. Here the accused appears to have been intoxicated. Although his condition may have been such as to preclude the formation of the specific intents requisite for the offenses of larceny and wrongful appropriation, the fact remains that he did take the car in question, and that his taking was — in every sense of the word —wrongful. That, to my mind, warrants the application of criminal sanctions. I do not intend to detract in any degree from the opinion of this Court in the Norris case— for I certainly regard as sound its conclusion that, under the Code as presently written, wrongful taking is not an offense punishable under Article 134. The remedy for this hiatus must rest with the Congress.